DETAILED ACTION

1.  Claims 1-20 are presented for examination.

2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.   For example, claim 3 (line7 “valuess”).

4.  35 U.S.C. 112(f) reads as follows:

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. (e.g., see MPEP sections 2106.03; 2111.01; 2114; 2181–2186; and 2187 {specifically 2181(I (example (B)): “configure to”) and 2181(I)(A “module”)}).

5.  Per 4 above, “module” is a substitute term as a generic placeholder for the term "means" and “which is configure to”  is a substitute phrase as a generic placeholder for the functional language therein the claim.  Thus, since all three prongs of the tests mentioned in the above MPEP sections have been met by the claims, there is a presumption that the claims have been interpreted under 112(f).  Therefore, claims 8-14 and claims 18-20 appear to be directed to software per se’ which is non-statutory subject matter.
 
6.  35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.  Claims 8-14 and claims 18-20 are rejected under 35 U.S.C. 101 because, in light of the applicant’s Specification, paragraphs 4, and paragraph 5 above, these claims are directed to software per se’ which is non-statutory subject matter.

8.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this action:

   A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;  

9.  Claims 1-3, claim 5, claim 6,  claims 8-10, claim 12, claim 13, claims 15, claim 16, claim 18, and claim 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ku et al. (United States Patent Application Publication Number:  US  2002/0085545 A1 (as cited on the applicant’s 09 May 2019 Information Disclosure Statement (Citation Number 2)).

10.  Prior to addressing the grounds of the rejections below, should this application ever be the subject of public review by third parties not so versed with the technology (i.e., access to IFW through Public PAIR (as found on http://portal.uspto.gov/external/portal/pair)), this Office action will usually refer the applicant’s attention to relevant and helpful elements, figures, and/or text upon which the Office action relies to support the position taken.  Also, no temporal order was claimed for all of the acts and/or functions.  

11.  Per claim 1, to the best examiner can understand the claimed invention in light of the applicant’s specification, Ku taught a virtual (e.g., see Title and Abstract) local area network (e.g., see paragraph [0068] to paragraph [0069]) implementation method (e.g., see paragraph [0003] and paragraph [0024] to paragraph [0025]), comprising:
a) duplicating (e.g., see figure 5 ((614){Port A data stream packets are duplicated among 618}), figure 6 (614), and paragraph [0066] to paragraph) Layer 2 data stream packets (e.g., see paragraph [0018 “MAC address”] to paragraph [0019], [0069 (last sentence)], paragraph [0070 (last sentence)], paragraph [0105], paragraph [0116], and paragraph [0118]) entering through local area network (LAN) side ports (e.g., see figure 5 ((614){Port A data stream packets are duplicated among 618}) and figure 6, (614)) to each of the LAN side ports (e.g., see figure 5, figure 6, paragraph [0077], paragraph [0080], paragraph [0101] to paragraph [0102], paragraph [0105], paragraph [0126], paragraph [0139], and paragraph [0141]);
b)  configuring a Layer 2 firewall (e.g., see figure 6 (612, 620, and 622)) rule according to at least one preset virtual local area network and connectivities between the LAN side ports (e.g., see figure 5, figure 6, paragraph [0071], paragraph [0077], paragraph [0080] to paragraph [0088], paragraph [0094] to paragraph [0095], paragraph [0098], paragraph [0101] to paragraph [0102], ; and, 
c)  determining a Layer 2 data stream packet that needs to be forwarded or dropped in each of the at least one preset virtual local area network according to the Layer 2 firewall rule (e.g., see Abstract, paragraph [0020] to paragraph [0026], paragraph [0059], paragraph [0100], paragraph [0102], paragraph [0105], paragraph [0126], paragraph [0139], and paragraph [0141]).

12.  Per claim 2, Ku also taught the configuring the Layer 2 firewall rule according to the at least one preset virtual local area network and the connectivities between the LAN side ports comprises creating a virtual local area network parameter table according to the at least one preset virtual local area network and the connectivities between the LAN side ports, wherein the virtual local area network parameter table comprises results of the connectivities between the LAN side ports; and, configuring the Layer 2 firewall rule according to the virtual local area network parameter table (e.g., see figure 5, figure 6, paragraph [0071], paragraph [0077], paragraph [0080] to paragraph [0088], paragraph [0094] to paragraph [0095], paragraph [0098], paragraph [0101] to paragraph [0102], paragraph [0105], paragraph [0113], paragraph [0116], paragraph [0122], paragraph [0126], paragraph [0139], and paragraph [0141]). 

13.  Per claim 3, Ku also taught the creating the virtual local area network parameter table according to the at least one preset virtual local area network and the connectivities between the LAN side ports comprises acquiring the connectivities between the LAN side ports in the at least one preset virtual local area network according to the at least one preset virtual local area network, indicating a connectivities between every two LAN side ports by using a preset value, encoding preset values corresponding to the connectivities between the LAN side ports to obtain encoded values that form a parameter table and thus obtain the virtual local area network parameter table (e.g., see figure 5, figure 6, paragraph [0071], paragraph [0077], paragraph [0080] to paragraph [0088], paragraph [0094] to paragraph [0095], paragraph [0098], paragraph [0101] to paragraph [0102], paragraph [0105], paragraph [0113], paragraph [0116], paragraph [0122], paragraph [0126], paragraph [0139], and paragraph [0141]).
14.  Per claim 5, claim 15, and claim 16, Ku also taught before the duplicating the Layer 2 data stream packets entering through the LAN side ports to the each of the LAN side ports, the method further comprises monitoring all of the data stream packets entering through the LAN side ports, and determining a data stream packet type of each of the data stream packets, wherein the data stream packet type comprise a Layer 3 data stream packet and a Layer 2 data stream packet (e.g., see paragraph [0007 “IP” is Layer 3] with MAC addresses at Layer 2 having been addressed above).
15.  Per claim 6, Ku also taught wherein after the determining the data stream packet type of the each of the data stream packets, the method further comprises in condition that the determined data stream packet type of the each of the data stream packets is the Layer 3 data stream packet, forwarding data of the Layer 3 data stream packet according to a predetermined routing table (e.g., see paragraph [0007 “IP”] with MAC addresses at Layer 2 having been addressed above; also see 
16. Per claims 8-10, claims 12, claim 13, claim 18, and claim 19, these encompassing claims do not teach or define above the correspondingly rejected claims given above, and are thus are rejected for the same supporting rationales as given above.

17.  In light of the whole of the specification (including drawings), claim 4, claim 7, claim 11, claim 14, claim 17, and claim 20, are allowable over the evidence of record since the evidence of record fails to teach or remotely suggest the invention as currently defined in the whole of each of the claims claim 4, claim 7, claim 11, claim 14, claim 17, and claim 20.  

18.  Since claim 4, claim 7, claim 11, claim 14, claim 17, and claim 20 depend on a rejected parent claims, claim 4, claim 7, claim 11, claim 14, claim 17, and claim 20 stand objected to as allowable claims dependent on rejected patent claims.  

19.  The other evidence of record, indicated on FORM PTO-892, but not relied upon in the above rejections, directed to United States Patent Application Publication Number US 2012/0289237 A1, taught, at paragraph [0048], MAC addresses are at Layer 2 while IP addresses are found at Layer 3 (e.g., see paragraph [0013]).

20.  A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mailing date of this letter, which may be extended.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

21.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).

22.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William G. Trost, can be reached at (571) 272-7872.  The fax phone number for all papers is (571) 273-8300.

23.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

24.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ROBERT B HARRELL/
    Primary Examiner
       Art Unit 2442